Citation Nr: 1002057	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
toe bunion.

2.  Entitlement to an initial compensable rating for 
residuals of a left toe bunionectomy.

3.  Entitlement to a rating in excess of 30 percent for a 
chorioretinal scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  March 1982 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions that were issued 
by the Regional Office (RO) in Hartford, Connecticut.  

The Veteran's representative has raised the issue of 
entitlement to special monthly compensation based on the loss 
of use of the right eye.  That matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant matter involves three separate appeals that were 
filed by the Veteran.  In this first appeal, the Veteran 
indicated on his VA Form 9 dated in April 2006 that he wanted 
a Travel Board hearing at the RO with respect to this claim 
for a higher initial rating for his left toe disability.  In 
subsequent VA Form 9s that were submitted by the Veteran in 
connection with the remaining two appeals, one of which 
involved a right toe disability and the other of which 
involved an eye disability, the Veteran indicated that he did 
not want any type of hearing regarding his claims.  

In order to clarify whether the Veteran wanted a hearing with 
respect to any of his claims which are now on appeal, the 
Board administratively contacted the Veteran's 
representative.  That organization attempted to contact the 
Veteran but could not.  Thus, to "protect" the Veteran they 
requested that the Veteran be scheduled for a video 
teleconference hearing with respect to all of the issues on 
appeal herein. 


Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate action 
to schedule the Veteran for a Travel Board 
or video teleconference hearing in 
accordance with applicable procedures.  A 
copy of the notice provided to the Veteran 
and his representative of the scheduled 
hearing should be placed in the claims 
folder.  If the Veteran decides that he 
does not want to wait for a hearing, he or 
his representative should withdraw the 
hearing request in writing to the RO.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


